DETAILED ACTION
Response to Appeal Brief
The appeal briefs filed on 2/15/2021 and 2/24/2021 has been entered. 
Claims 1-18 remain pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathryn Imeli on 3/26/2021.
The application has been amended as follows: 
Cancel claims 1-6 and 9-10.
In claim 13 and 16, replace “the reinforced sealed seam” with –the sealed seam reinforcement—
In claim 15 and 18, replace “the edge region” with –the shared sealed edge region—
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 7-8 and 11-18 are allowed.
Regarding claim 7,
Any remaining claims are allowed for depending on one of the above allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571)272-0356.  The examiner can normally be reached on Mon-Fri 11am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 3731                                                                                                                                                                                                        

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731